Citation Nr: 0319181	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  03-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision which in pertinent part 
granted service connection and a noncompensable (0%) rating 
for bilateral hearing loss.  The veteran appeals for a 
compensable rating.


FINDING OF FACT

The veteran's hearing loss is productive of a noncompensable 
level of impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussion in the 
December 2001 rating decision and the February 2003 statement 
of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded a VA examination addressing 
the disability on appeal.  Service, private, and VA medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

I.  Factual Background

The veteran served on active duty in the Army from November 
1942 to February 1946.  His service medical records contain 
no evidence of hearing loss.

In statements dated in February 2000 and March 2000, Dr. 
James S. Atkins, Jr., opined that the veteran currently had 
bilateral sensorineural hearing loss which was noise-induced 
and related to his military service.

In March 2000, the veteran submitted his claim for service 
connection for bilateral hearing loss.  

In January 2001, the veteran was given a VA audiological 
examination.  He complained of hearing difficulty in the 
presence of background noise.  He reported that he was 
exposed to artillery noise during World War II.  He said that 
he experienced a perforated right tympanic membrane during 
this time as a result of noise trauma.  He also reported 
bilateral constant tinnitus with an onset during World War 
II.  Audiological examination indicated that the puretone 
decibel thresholds in the right ear, at the frequencies of 
1000, 2000, 3000, and 4000 Hertz, were 40, 45, 60, and 50 
decibels, respectively, with an average threshold of 49 
decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 88 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 30, 50, 
45, and 40 decibels, respectively, with an average threshold 
of 41 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 80 percent.  The examiner concluded 
that the veteran had mild to moderately severe, primarily 
sensorineural, hearing loss in the left ear, and mild to 
severe mixed hearing loss in the right ear.  It was indicated 
that this hearing loss was more likely than not due to 
acoustic trauma while in the military.

In December 2001, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
for this condition.

In a letter dated in January 2002, Dr. Atkins stated that he 
had recently re-evaluated the veteran for his history of 
hearing loss.  The veteran reported continued significant 
problems with his hearing, but had noticed some improvement 
with use of his hearing aids.  He stated that he had 
limitations in background noise and in environments with poor 
acoustics.  He also reported continuing tinnitus.  An 
audiogram performed showed a speech reception threshold of 40 
bilaterally with a 90 percent discrimination in the right ear 
and an 80 percent discrimination in the left ear.  Dr. Atkins 
reported that according to AMA guidelines the veteran had a 
30 percent hearing loss in his right ear and a 32 percent 
hearing loss in his left ear, and a binaural hearing loss of 
29 percent.  This was indicated as being equivalent to a 10 
percent overall impairment rating, according to 
Otolaryngology Academy recommendations and AMA guidelines. 

II.  Analysis

The Board notes this is an initial rating case on the 
granting of service connection, and thus the Board must 
consider whether "staged ratings" (i.e., different percentage 
ratings for different periods of time, based on the facts 
found) are warranted.  Fenderson v. West, 12 Vet.App. 119 
(1999).  As set forth in the discussion below, different 
"staged ratings" for the veteran's bilateral hearing loss are 
not indicated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board notes that the regulations for evaluating hearing 
loss were revised in June 1999, prior to the veteran's filing 
of his current claim.  Therefore, the Board will apply the 
revised regulations in this case.

The percentage evaluation for hearing loss is determined 
based on the results of audiology examination, including the 
score on a controlled speech discrimination test (Maryland 
CNC) and the average puretone decibel threshold for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  Once these 
test results have been obtained, employing Table VI, a Roman 
numeral designation for hearing impairment of an ear is 
ascertained based on a combination of the speech 
discrimination score and the puretone threshold average.  If 
impaired hearing is service-connected in only one ear, 
hearing impairment in the non-service-connected ear is 
assigned a Roman numeral designation of I unless there is 
total deafness in both ears.  The Roman numeral designations 
of each ear are then entered into Table VII to determine the 
percentage evaluation for hearing loss.  38 C.F.R. § 4.85. 

New rating criteria effective June 10, 1999, contain a new 
regulation, 38 C.F.R. § 4.86 (2001), concerning evaluation of 
exceptional patterns of hearing impairment. Such regulation 
provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately.

Recent examination findings do not meet the requirements for 
the special rating method of 38 C.F.R. § 4.86 (2002), and 
thus the veteran's bilateral hearing loss is to be rated 
under the previously mentioned basic rating method of 38 
C.F.R. § 4.85 (2002).


The 2001 VA examination noted that the right ear decibel 
average (at the four frequencies of 1000, 2000, 3000, and 
4000 Hertz) was 49, and speech discrimination was 88 percent 
correct.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level II hearing in the right ear.  The VA 
examination noted the left ear decibel average (at the four 
frequencies) was 41, and speech discrimination was 80 
percent.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level III hearing in the left ear.  Entering Table 
VII of 38 C.F.R. § 4.85, with hearing level II in the right 
ear and hearing level III in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

Examination results submitted by Dr. Atkins from January 2002 
noted that the right ear decibel average was 40, and speech 
discrimination was 90 percent correct.  Under Table VI of 38 
C.F.R. § 4.85, these results represent level II hearing in 
the right ear.  Left ear decibel average was noted to be 40, 
and speech discrimination was 80 percent.  Under Table VI of 
38 C.F.R. § 4.85, these results represent level III hearing 
in the left ear.  As with the 2001 VA examination, entering 
Table VII of 38 C.F.R. § 4.85, with hearing level II in the 
right ear and hearing level III in the left ear, results in a 
0 percent rating for bilateral hearing loss under Diagnostic 
Code 6100.  While it is unknown whether Dr. Atkins's 
examination used the four frequencies used by VA (1000, 2000, 
3000, and 4000 Hertz) to determine puretone threshold 
average, a compensable rating is still not shown to be 
warranted even assuming arguendo that such was the case.  Dr. 
Atkins has asserted that a 10 percent rating is applicable 
based upon guidelines other than those used by VA; however, 
the Board is required to use the schedule set forth in 
38 C.F.R. § 4.85 when evaluating claims for increased ratings 
for hearing loss.

The Board appreciates the difficulties which the veteran says 
he experiences because of his hearing loss.  However, 
according to recent audiological test results, compared to 
the rating criteria, his bilateral hearing loss is 
noncompensable.  See Lendenmann, supra.  The Board does not 
have the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, there 
is no basis to refer the matter to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet.App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
Such factors for an extraschedular rating are not present in 
the instant case.

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is noncompensable at this time.  As 
the preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

